Citation Nr: 1047817	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-37 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bursitis of the right and 
left hips.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. dR. Dale







INTRODUCTION

The Veteran had active service from September 2004 until July 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which, in pertinent part, denied the above 
claim.

This matter was previously before the Board in August 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board for appellate consideration.


FINDING OF FACT

The evidence of record does not show that any currently diagnosed 
bursitis of the right and left hips is related to the Veteran's 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for bursitis of the right and 
left hips have not been met.  38 U.S.C.A. §§ 1101, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural history

This matter was previously before the Board in August 2009, at 
which time the issue captioned above was remanded for additional 
development.  Specifically, the Board determined that an 
additional VA examination was required prior adjudication of the 
Veteran's claim.  In March 2010, the Veteran was notified by VA 
that she would be scheduled for a VA examination.  The Veteran 
was scheduled for joints examination to be conducted on March 30, 
2010.  However, the Veteran failed to appear for the examination 
as scheduled.

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.327(a) (2010).
Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a 
scheduled VA examination that is required in order to adjudicate 
a claim, VA may proceed with the adjudication of the claim.  This 
regulation states, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied."  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).

In this case, the Veteran failed to report for a scheduled VA 
examination.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that VA must show that a claimant lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (2010)], or "good cause" 
[see 38 C.F.R. § 3.655 (2010)] for failing to report for a 
scheduled examination.  In this case, as discussed above, neither 
the Veteran nor her representative has provided an "adequate 
reason" or "good cause" for the Veteran's failure to provide a 
current address.  

It is the responsibility of VA to obtain sufficient evidence to 
render an informed decision in a case.  The Court has impressed 
upon VA the seriousness of this responsibility in cases too 
numerous to mention.  See, e.g., Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  VA's responsibility was both clarified and amplified 
through the enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is not, 
however, unilateral; as noted above, the Veteran must cooperate 
in this development, and her failure to cooperate may precipitate 
action adverse to the interests of her claims.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

In these circumstances, VA has properly discharged its duty to 
mail the Veteran appropriate documents.  There is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties. Clear 
evidence to the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 
(1994), this presumption of regularity has been extended to 
procedures at the RO.  In the absence of evidence to the 
contrary, it can be presumed that the Veteran received notice of 
the scheduled VA examinations.  

Service connection

The Veteran seeks service connection for a right and left hip 
disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service treatment records include a July 2005 complaint of pain 
in the right hip area.  A February 2006 report of medical history 
indicates swollen or painful joints, which the Veteran indicated 
was sacroiliac joint dysfunction.  A February 2006 medical board 
examination revealed no complaints of a bilateral hip condition.  
Post-service medical records include an August 2006 diagnosis of 
chronic left hip pain.  

In October 2006 the Veteran was accorded a VA compensation and 
pension joints examination.  During the examination the Veteran 
reported pain in both hips during service.  She further reported 
that she was treated with Motrin and went to physical therapy.  
She complained of aching over both outer hips.  The diagnosis was 
bursitis of both hips with mild chronic strain.  No opinion as to 
etiology was provided.  

In the August 2009 Remand, the Board determined that additional 
development was required.  Specifically, the Board found that the 
Veteran should undergo another VA joints examination so as to 
ascertain the nature and etiology of bursitis of bilateral hips 
that may have been present.  The examiner was requested to review 
all pertinent records associated with the claims file, and 
following this review and examination of the Veteran, render an 
opinion as to whether it was at least as likely as not (at least 
a 50 percent probability) that any currently diagnosed bursitis 
of the right and left hips was related to any event or incident 
in service, or symptoms noted during service.  As indicated 
above, the Veteran was scheduled for the requested VA examination 
in March 2010, but she failed to appear and did not provide any 
reason for her absence.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Service treatment records are completely silent 
as to any diagnosis of bursitis of the hips during her period of 
active service.  Following service, the medical evidence of 
record shows no complaints of, treatment for, or a diagnosis of 
bursitis of the right and left hips until the October 2006 VA 
examination diagnosis.  

The Court has found that that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See Davidson, 581 
F.3d at 1313; see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay 
evidence because it is unaccompanied by contemporaneous medical 
evidence.  

The Board recognizes that the October 2006 VA examiner diagnosed 
the Veteran with bursitis of the right and left hips but failed 
to provide an opinion as to the etiology of the disorder.  The 
Board also recognizes that such an opinion could be rendered 
based on all procurable and assembled data, and that the issue 
was remanded for additional development.  However, the Veteran 
did not appear for the VA examination which would have assisted 
in assessing the etiology of the asserted disorder.  As a result, 
the Board finds that this is an instance where the procurable and 
assembled data as available has been fully considered.  
Therefore, for the Board to conclude that the Veteran has current 
bursitis of the right and left hips that was incurred during 
service would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In light of the foregoing, the Board finds that while the Veteran 
has been diagnosed with current bursitis of the right and left 
hips disorder, there is no competent medical evidence 
establishing a nexus between the Veteran's service and her 
bursitis of the hips disorder.  As such, service connection must 
be denied.  See Hickson, 12 Vet. App. at 253.

The Board recognizes the Veteran's contentions that she has had 
bursitis of the hips  since active service.  When a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
bursitis of the hips disorder, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no diagnosis of bursitis of the 
right and left hips) and post-service treatment records (showing 
no complaints, symptoms, findings or diagnoses associated with a 
right and left hip disorder until the October 2006 VA 
examination, and no competent medical evidence linking the 
reported right and left hip disorder to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion establishing a relationship between 
service and the current disability.  While the Board is 
sympathetic to the Veteran's claim, and she is certainly 
competent to describe that which she experienced in service, any 
contentions by the Veteran that she has a current right and left 
hips disorder that is related to active service are not 
competent.  There is no indication that either she or those 
providing lay evidence possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although she is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to service connection for bursitis of the right and left hips.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2006 and March 2010 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate her claims.  She was told what information that she 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.  With respect to the Dingess requirements, the Veteran 
was provided with the requisite notice in the letters dated in 
October 2006.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
As noted above, an effort has been made to have the Veteran 
medically evaluated in conjunction with her claims, however, she 
has failed to cooperate.  The duty to assist "is not always a 
one-way street" and, "[i]f a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that VA has properly discharged its duty 
to assist the claimant in obtaining evidence necessary to 
substantiate her claim.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, and no further action is necessary under the mandates 
of the VCAA. 


ORDER

Service connection for bursitis of the right and left hips is 
denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


